

teradatalogo.jpg [teradatalogo.jpg]
PERSONAL AND CONFIDENTIAL
June 21, 2019    /s/ Kathy Cullen-Cote


Kathy Cullen-Cote




Dear Kathy,
I am delighted to extend you this offer of employment with Teradata Corporation
and its affiliates (“Teradata” or “Company”) as Chief Human Resources Officer,
based in San Diego, and reporting to Oliver Ratzesberger, President and Chief
Executive Officer.
This letter outlines the key elements of your compensation and related
arrangements. Since your role will be as an executive officer with Teradata, all
outlined compensation elements are subject to the review and formal approval of
the Compensation and Human Resource Committee of Teradata’s Board of Directors
(the “Committee”), and your appointment as an executive officer is subject to
the review and formal approval by Teradata’s Board of Directors.
Base Salary: Your base salary will be paid at a rate of $450,000 on an
annualized basis, less payroll deductions and withholdings, and paid on the
Company’s normal payroll schedule.
Management Incentive Plan: You will be eligible to participate in Teradata’s
Management Incentive Plan (the “MIP”), a performance-based annual incentive
program for executive officers. Under the MIP, the Committee establishes an
annual bonus program based upon financial and/or strategic performance results
achieved by Teradata, as well as each eligible employee’s individual performance
against their business objectives. We are recommending to the Committee that it
approve an MIP target incentive opportunity of 80% of your eligible gross base
salary, which would bring your total targeted annual incentive compensation to
$360,000. The period of your eligibility under the MIP will begin the first full
month following your start date of employment, and your incentive opportunity
will be pro-rated based upon the portion of your base salary earned during your
eligibility period. Incentive awards are subject to discretionary adjustment by
the Committee as outlined in the MIP and, if earned, are paid in the first
calendar quarter following the program year.
Annual Equity Award (Performance-Based / Restricted Share Units): You will be
eligible to participate in Teradata’s annual equity award program for executive
officers. Annual awards are typically determined by the Committee in the first
quarter each year and are generally compromised of a mixture of
performance-based restricted share units (“PBRSUs”) and service-based restricted
share units (“RSUs”). The precise nature of the award and vesting schedules will
be determined by the Committee in its discretion. Teradata anticipates granting
you an Annual Equity Award for 2019, consisting of PBRSUs and RSUs with a grant
date value of $2,200,000, subject to approval by the Committee. This Annual
Equity Award would be effective the 1st of the month following your hire date.
The grant would be split between PBRSUs (70%) and RSUs (30%), with the PBRSUs
subject to a three (3)-year cliff vesting period and the RSUs vesting in three
(3) equal annual installments. For clarity, going forward beginning in 2020, you
will be granted annual equity awards under the Company’s annual equity award
program for executive and such awards will not be pro-rated in value. The Annual
Equity Award will be governed by the terms and conditions of the Teradata 2012
Stock Incentive Plan, as amended (“Plan”) and your PBRSU and RSU equity award
agreements, which you will be required to accept in connection with the award.
In addition, for avoidance of doubt, Teradata’s standard practice with respect
to the settlement of PBRSU awards is to distribute any vested shares earned in
connection with such awards promptly after the performance achievement is
certified by the Committee in the first quarter following the end of the
applicable performance period.
New Hire Grant Restricted Stock Unit Award: Subject to approval by the
Committee, Teradata anticipates awarding you a one-time grant of service-based
RSU’s with a grant value of $2,200,000 (“New Hire Grant”). The actual number of
RSUs for your New Hire Grant will be determined by taking the value of the award
on the effective date of grant and dividing it by the preceding 20-day average
of Teradata stock but not including, the date of the grant (the “New Hire Equity
Effective Date”). The New Hire Grant will vest in one-third increments on each
anniversary of the New Hire Equity




--------------------------------------------------------------------------------




Effective Date until vested in full at the end of a three-year period, subject
to your continued employment with Teradata on each applicable vesting date and
other terms and conditions set forth in the Plan and your equity award
agreement.
Cash Signing Bonus: You are eligible to receive a one-time cash signing bonus in
the amount of $300,000, minus applicable taxes and withholdings. This sum is
payable in the first payroll cycle after you have completed thirty (30) days of
continuous and satisfactory employment with Teradata. However, your signing
bonus is not considered earned until you have completed twelve (12) continuous
months of employment with Teradata.
If your employment is terminated for Cause or if you terminate your employment
for any reason between twelve (12) and twenty-four (24) months of employment of
your first day of employment with Teradata, you agree to repay $100,000 of the
signing bonus, and Teradata may withhold these sums from any compensation
otherwise due you. For purposes of this agreement, “Cause” shall have the same
definition set forth in Teradata’s 2012 Stock Incentive Plan.
Stock Ownership Guidelines: Executive positions are subject to Teradata's Stock
Ownership Guidelines holding requirement as established by the Committee
(currently, 35,000 shares), which are subject to change from time to time in the
Committee’s discretion.
Officer/Executive Severance Plan and Change in Control: We will recommend to the
Committee that you be eligible to participate as a Level I participant in the
Teradata Executive Severance Plan (the “ESP”) and as a participant under the
Teradata Change in Control Severance Plan (the “CIC Plan”). We anticipate that
you would be designated by the Committee as an eligible participant in both
plans effective upon your start date of employment with Teradata; however, each
plan is subject to amendment or termination by Teradata in accordance with the
terms of each plan, and your participation in the ESP is subject to your signing
a participation agreement under the ESP. A copy of each plan, as well as the
participation agreement for the ESP, will be provided to you under separate
cover.
Relocation: It is currently expected that, after an initial two (2) year period,
you will be relocated under a managed move and eligible for reimbursement of up
to $200,000 for moving and relocations expenses that are incurred during your
relocation. Relocation expenses covered include: a return house hunting trip to
San Diego for you and your immediate family, lodging, transportation, and
household goods shipping, shipment of 2 cars, and 30 days of temporary housing
prior to your formal relocation. You must complete the necessary expense forms,
pursuant to Teradata’s expense reimbursement policies and procedures, within
thirty (30) days of incurring the associated expense. Upon mutual agreement
concerning the exact timing of your relocation after the initial two (2) year
period after you start employment with Teradata, your relocation process will be
initiated, and a relocation counselor will be in contact with you to discuss
your personal relocation needs. You should not incur any relocation expenses or
initiate any relocation plans until you have discussed your situation with your
assigned relocation counselor. If: (i) your employment is terminated by Teradata
for Cause, or (ii) you terminate your employment for any reason, in either case
within two (2) years of the date of first disbursement of any relocation monies
or the completion of your relocation (whichever is later), you will be required
to repay to Teradata the full relocation costs and any relocation expenses paid
to you or on your behalf, and Teradata may withhold these sums from any
compensation otherwise due you, consistent with applicable law. If you
voluntarily cancel your relocation for any reason, you must repay all relocation
reimbursements and allowances provided during the relocation process, including
all expenses which were billed directly to Teradata.
Travel Allowance: Because you are generally expected to work from Teradata’s
office in San Diego when you are not otherwise traveling for business, subject
to Committee approval, you will be eligible to commute to San Diego as a company
business expense. Such benefits include commuting cost of airfare, lodging and a
rental car or ride services. Travel expenses will be reimbursed upon receipt, in
accordance with the Company’s Travel and Expense Policy not to exceed $5,000 per
month. The Company will not assume any liability for lease agreements should you
wish to lease an apartment. You shall be responsible for payment of all
applicable income tax in connection with such expenses directly paid for by the
Company or reimbursed to you by the Company.
Tax Matters: Teradata agrees to reasonably cooperate with you to amend your
offer letter to the extent you deem necessary to avoid imposition of any
additional tax under Section 409A of the Internal Revenue Code, as amended, but
only to the extent such amendment would not have a more than de minimis adverse
effect on Teradata and is approved by the Committee. Notwithstanding any other
provision of your offer letter, Teradata may withhold from any amounts payable
hereunder, or any other benefits received pursuant hereto, such minimum federal,
state and/or local taxes as shall be required to be withheld under any
applicable law or regulation.
Benefits: As an employee of the Company, you will be eligible to participate in
the standard benefit plans offered to similarly situated employees by Teradata
from time to time, subject to plan terms and generally applicable company
policies. A full description of these benefits is available for your review.
Teradata may change its benefit programs from time to time in its discretion.
By accepting this offer of at-will employment, you agree to the Conditions of
Employment outlined in Attachment A, including but not limited to the
restriction of disclosure of any trade secret or confidential/proprietary
information during




--------------------------------------------------------------------------------




your employment at Teradata, satisfactory outcome of background and reference
checks, and proof of identity and legal authorization to work.
This letter, together with Attachment A and your Employee Confidential
Information and Inventions Assignment Agreement, forms the complete and
exclusive statement of your employment agreement with Teradata. It supersedes
any other agreements or promises made to you by anyone, whether oral or written.
Changes in your employment terms, other than those changes expressly reserved to
Teradata’s discretion in this letter, require a written modification signed by
an officer of Teradata.
Kathy, we are excited to provide this offer and look forward to the
contributions you will bring to the Teradata team; I hope you share this
enthusiasm. This offer will remain effective until June 25 2019 and assumes a
start date of July 29, 2019 if not sooner. The final offer letter and new hire
documents are processed through our on-line portal which allows electronic
signature; a copy of this offer letter and the new hire documents will be
delivered through the portal for your review and approval following a verbal
acceptance.
If you have any questions regarding the details of this offer, please do not
hesitate to contact me. Sincerely,
Oliver Ratzesberger
President & Chief Executive Officer








--------------------------------------------------------------------------------





ATTACHMENT A
CONDITIONS OF EMPLOYMENT
Teradata requires employment candidates to successfully complete various
employment documentation and processes. This offer of employment is conditioned
upon your satisfying and agreeing to the criteria outlined below. You agree to
assist as needed and to complete any documentation at the Company’s request to
meet these conditions. You assume any and all risks associated with terminating
any prior or current employment or making any financial or personal commitments
based upon Teradata’s conditional offer.
Pre-employment Background and Reference Checks: This offer of employment is
conditioned upon successful completion of a background and reference checks. By
accepting this offer and these conditions you will agree to provide Teradata
permission to conduct both of these checks and release the results to Teradata
designated officials. Following acceptance of the offer you will receive an
e-mail with the subject Action Required to Complete Background Check for
Teradata Employment with a link to initiate the background check process. Please
submit your information within three days of receipt of the link.
U.S. Employment Eligibility. As required by federal law, you must provide
satisfactory proof of your right to work in the United States. You will be
required to complete an I-9 form and submit acceptable documentation (as noted
in the I-9 form) verifying your identity and work authorization within three (3)
days of your employment start date.
Confidential Information. You must read, execute, and agree to abide by
Teradata’s Employee Confidential Information and Invention Assignment Agreement,
which prohibits unauthorized use or disclose of Teradata’s proprietary
information, among other obligations.
Mutual Agreement to Arbitrate. You must read, execute, and agree to abide by
Teradata’s Mutual Agreement to Arbitrate all Employment Related Claims, which
provides for final and binding arbitration of any unresolved employment-related
disputes that may arise between you and Teradata.
Code of Conduct & Conflicts of Interest Certifications. You agree to read and
abide by Teradata’s Code of Conduct and to disclose in writing all actual and
potential conflicts of interest which pertain to you. Teradata’s Code of
Conduct, which includes the contact information for Teradata’s Ethics Helpline,
will be provided to you on your first day of employment, and can also be
accessed here: https://assets.teradata.com/pdf/Code-of-Conduct.pdf. You will be
required to take Teradata’s Code of Conduct training and certify in writing your
commitment to reading and complying with the Code of Conduct and disclosing all
conflicts in interest no later than thirty (30) days after your employment start
date. An email with a link to the training will be sent you on or shortly after
your start date of employment.
No Employment Restrictions. By accepting and signing this document, you certify
to Teradata that you are not subject to any restrictions by virtue of any prior
employment which would preclude or restrict you from performing the position
being offered in this letter, such as non-competition, non-solicitation, or
other work-related restrictions. This offer is further conditioned upon Teradata
confirming that there are no export restrictions applicable to your employment
No Improper Use of Information of Prior Employers and Others. Teradata respects
the intellectual property rights of other companies. You should not bring with
you to your Teradata position any confidential information, including trade
secrets, of any former employer or other person to whom you have an obligation
of confidentiality, nor in any other way disclose or use such information while
employed by Teradata. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by
Teradata. Your managers and colleagues will be instructed to not accept any such
confidential information of another company, and you will be subject to
discipline up to and including termination of employment for disclosure of such
information.
Employment At Will. This document reflects the general description of the terms
and conditions of your employment with Teradata. Teradata has in place other
policies which govern your employment relationship with Teradata, which it may
change from time-to-time in its discretion. Your offer letter, this attachment,
and these policies are not a contract of employment for any definite duration of
time. Your employment at Teradata will be “at-will”, meaning either you or
Teradata have the right to discontinue the employment relationship with or
without cause at any time and for any reason whatsoever. Your employment at-will
status can only be modified in a written agreement signed by you and by an
officer of Teradata.


